DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's arguments regarding examiner’s requirement for restriction/election, in the reply filed on 1/19/2021, have been considered and are persuasive.  Therefore, requirement for restriction/election has been withdrawn.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

4.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Pat. No. 10,477,298.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are the broader version of those of the claims of US Pat. No. 10,477,298 which anticipate all the limitations in the instant application.
US Pat. No. 10,477,298
Instant Application No. 16/659,752

receiving non-audio data at the haptically-enabled headphone system from a data source device, the data source device being external to the haptically-enabled headphone system, and the data source device being a remote sensing device configured to detect a form of energy or a physical property and to generate the non-audio data based on the form of energy or the physical property; 
generating a haptic signal at the haptically-enabled headphone system based on the non-audio data; and 
rendering a haptic effect specified in the haptic signal using a haptic output device within the haptically-enabled headphone system. 
2. 	The method of claim 1, wherein the form of energy or the physical property detected by the remote sensing device is derived from an interaction or an environmental change in a virtual or augmented reality-based system. 
3. 	The method of claim 1, wherein the remote sensing device includes a non-audio data generator that generates the non-audio data, the non-audio data generator is an application processing interface (API) or a physics-based data generator. 
4. 	The method of claim 1, wherein the rendering of the haptic effect includes rendering a vibratory haptic effect, a deformable haptic effect, a thermal haptic effect, an air-based haptic effect, an electrostatic friction haptic effect or an ultrasonic surface friction haptic effect. 
5. 	The method of claim 1, wherein the form of energy or the physical property is at least one selected from movement, acceleration, physiological signals, distance, flow, force, pressure, strain, bend, humidity, orientation, inclination, radio frequency, rotary position, rotary velocity, temperature, vibration, and visible light intensity. 
6. 	The method of claim 1, wherein the remote sensing device is one selected from an accelerometer, an electrocardiogram, an electroencephalogram, an electromyograph, an electrooculogram, an electropalatograph, a galvanic skin response sensor, a capacitive sensor, a hall effect sensor, an infrared sensor, an ultrasonic sensor, a pressure sensor, a fiber optic sensor, a flexion sensor (or bend sensor), a force-sensitive resistor, a load cell, a LuSense CPS2 155, a miniature pressure transducer, a piezo sensor, a strain gage, a hygrometer, a linear variable differential transformer, a compass, an inclinometer, a magnetic tag, a radio frequency identification tag, a rotary encoder, a rotary potentiometer, a gyroscope, a temperature sensor, a thermometer, a thermocouple, a resistance temperature detector, a thermistor, a temperature-transducing integrated circuit, a photometer, an altimeter, a biological monitor, a camera, and a light-dependent resistor. 
7. 	A haptically-enabled headphone system, comprising: 
a processor coupled to a data source device external to the haptically-enabled headphone system, the processor receiving non-audio data at the haptically-enabled headphone system from a data source device, the data source device being external to the haptically-enabled headphone system, and the data source device being a remote sensing device configured to detect a form of energy or a physical property and to generate the non-audio data based on the form of energy or the physical property; 
a haptic signal generator that generates a haptic signal at the haptically-enabled headphone system based on the non-audio data; and 
a haptic output device that renders a haptic effect specified in the haptic signal. 
8. 	The haptically-enabled headphone system of claim 7, wherein the haptic output device is one selected from a vibratory device, a deformable device, a thermal device, an air-based device, an electrostatic friction device or an ultrasonic surface friction device. 
9. 	The haptically-enabled headphone system of claim 7, wherein the remote sensing device includes a non-audio data generator that generates the non-audio data, and the non-audio data generator is an application processing interface (API) or a physics-based data generator. 
10. 	The haptically-enabled headphone system of claim 7, wherein the form of energy or the physical property detected by the remote sensing device is derived from an interaction or an environmental change in a virtual or augmented reality-based system. 
11. 	The haptically-enabled headphone system of claim 7, wherein the form of energy or the physical property is at least one selected from movement, acceleration, physiological signals, distance, flow, force, pressure, strain, bend, humidity, orientation, inclination, radio frequency, rotary position, rotary velocity, temperature, vibration, and visible light intensity. 
12. 	The haptically-enabled headphone system of claim 7, wherein the remote sensing device is one selected from an accelerometer, an electrocardiogram, an electroencephalogram, an electromyograph, an electrooculogram, an electropalatograph, a galvanic skin response sensor, a capacitive sensor, a hall effect sensor, an infrared sensor, an ultrasonic sensor, a pressure sensor, a fiber optic sensor, a flexion sensor (or bend sensor), a force-sensitive resistor, a load cell, a LuSense CPS2 155, a miniature pressure transducer, a piezo sensor, a strain gage, a hygrometer, a linear variable differential transformer, a compass, an inclinometer, a magnetic tag, a radio frequency identification tag, a rotary encoder, a rotary potentiometer, a gyroscope, a temperature sensor, a thermometer, a thermocouple, a resistance temperature detector, a thermistor, a temperature-transducing integrated circuit, a photometer, an altimeter, a biological monitor, a camera, and a light-dependent resistor. 
13. 	A non-transitory computer-readable medium having instructions stored thereon that, when executed by a processor, cause the processor to perform the operations comprising: 
receiving non-audio data at a haptically-enabled headphone system from a data source device, the data source device being external to the haptically-enabled headphone system, and the data source device being a remote sensing device configured to detect a form of energy or a physical property and to generate the non-audio data based on the form of energy or the physical property; 
generating a haptic signal at the haptically-enabled headphone system based on the non-audio data; and 
rendering a haptic effect specified in the haptic signal using a haptic output device within the haptically-enabled headphone system. 
14. 	The non-transitory computer-readable medium of claim 13, wherein the form of energy or the physical property detected by the remote sensing device is from an interaction or an environmental change in a virtual or augmented reality-based system. 
15. 	The non-transitory computer-readable medium of claim 13, wherein the rendering of the haptic effect includes rendering a vibratory haptic effect, a deformable haptic effect, a thermal haptic effect, an air-based haptic effect, an electrostatic friction haptic effect or an ultrasonic surface friction haptic effect. 
16. 	The non-transitory computer-readable medium of claim 13, wherein the remote sensing device includes a non-audio data generator that generates the non-audio data, and the non-audio data generator is an application processing interface (API) or a physics-based data generator. 
17. 	The non-transitory computer-readable medium of claim 13, wherein the form of energy or the physical property is at least one selected from movement, acceleration, physiological signals, distance, flow, force, pressure, strain, bend, humidity, orientation, inclination, radio frequency, rotary position, rotary velocity, temperature, vibration, and visible light intensity. 
18. 	The non-transitory computer-readable medium of claim 13, wherein the remote sensing device is one selected from an accelerometer, an electrocardiogram, an electroencephalogram, an electromyograph, an electrooculogram, an electropalatograph, a galvanic skin response sensor, a capacitive sensor, a hall effect sensor, an infrared sensor, an ultrasonic sensor, a pressure sensor, a fiber optic sensor, a flexion sensor (or bend sensor), a force-sensitive resistor, a load cell, a LuSense CPS2 155, a miniature pressure transducer, a piezo sensor, a strain gage, a hygrometer, a linear variable differential transformer, a compass, an inclinometer, a magnetic tag, a radio frequency identification tag, a rotary encoder, a rotary potentiometer, a gyroscope, a temperature sensor, a thermometer, a thermocouple, a resistance temperature detector, a thermistor, a temperature-transducing integrated circuit, a photometer, an altimeter, a biological monitor, a camera, and a light-dependent resistor. 


1.	A method of rendering haptics in a haptically-enabled headphone system, comprising: 
detecting, at the haptically-enabled headphone system, a non-audio event to generate a detected non-audio event; 





generating non-audio data for the detected non-audio event; 
        
           generating a haptic signal at the haptically-enabled headphone system based on the non-audio data; and 
rendering a haptic effect specified in the haptic signal using a haptic output device within the haptically-enabled headphone system. 
2.	The method of rendering haptics in a haptically-enabled headphone system according to claim 1, wherein the step of detecting the non-audio event includes using an internal detection sensor within the haptically-enabled headphone system. 
3.	The method of rendering haptics in a haptically-enabled headphone system according to claim 2, wherein the step of detecting the non-audio event includes detecting an interaction at a user interface or a controller, the user interface or the controller being coupled to the internal detection sensor. 
4.	The method of rendering haptics in a haptically-enabled headphone system according to claim 1, wherein the step of detecting the non-audio event includes detecting a form of energy or a physical property, the form of energy or the physical property being derived from an interaction or an environmental change, and wherein the non-audio data is generated based on the form of energy or the physical property. 
5.	The method of rendering haptics in a haptically-enabled headphone system according to claim 1, wherein the step of generating the non-audio data is performed by a non-audio data generator within the haptically-enabled headphone system. 
6.	The method of rendering haptics in a haptically-enabled headphone system according to claim 5, wherein the non-audio data generator is an application processing interface (API) or a physics-based data generator. 
7.	The method of rendering haptics in a haptically-enabled headphone system according to claim 1, wherein the non-audio event occurs in a broadcast, or in a virtual or augmented reality-based system. 










8.	A haptically-enabled headphone system, comprising: 
a processor configured to generate non-audio data for a non-audio event detected at the haptically-enabled headphone system; 










a haptic signal generator that generates a haptic signal at the haptically-enabled headphone system based on the non-audio data; and 
a haptic output device that renders a haptic effect specified in the haptic signal. 
9.	The haptically-enabled headphone system according to claim 8, further comprising an internal detection sensor coupled to the processor, the internal detection sensor being configured to detect the non-audio event. 
10.	The haptically-enabled headphone system according to claim 9, further comprising a user interface or a controller coupled to the internal detection sensor, the non-audio event being detected based on an interaction at the user interface or the controller. 
11.	The haptically-enabled headphone system according to claim 8, wherein the non-audio event is detected by detecting a form of energy or a physical property, the form of energy or the physical property being derived from an interaction or an environmental change, and the non-audio data is generated based on the form of energy or the physical property. 
12.	The haptically-enabled headphone system according to claim 8, wherein the non-audio data is generated by a non-audio data generator within the processor, and the non-audio data generator is an application processing interface (API) or a physics-based data generator. 
13.	The haptically-enabled headphone system according to claim 8, wherein the non-audio event occurs in a broadcast, or in a virtual or augmented reality-based system. 






















14.	A non-transitory computer-readable medium having instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising: 
detecting, at a haptically-enabled headphone system, a non-audio event to generate a detected non-audio event; 





generating non-audio data for the detected non-audio event; 

generating a haptic signal at the haptically-enabled headphone system based on the non-audio data; and 
rendering a haptic effect specified in the haptic signal using a haptic output device within the haptically-enabled headphone system. 
15.	The non-transitory computer-readable medium according to claim 14, wherein the detecting of the non-audio event includes using an internal detection sensor within the haptically-enabled headphone system. 
16.	The non-transitory computer-readable medium according to claim 15, wherein the detecting of the non-audio event includes detecting an interaction at a user interface or a controller, the user interface or the controller being coupled to the internal detection sensor. 
17.	The non-transitory computer-readable medium according to claim 14, wherein the detecting of the non-audio event includes detecting a form of energy or a physical property, the form of energy or the physical property being derived from an interaction or an environmental change, and the non-audio data is generated based on the form of energy or the physical property. 
18.	The non-transitory computer-readable medium according to claim 14, wherein the generating of the non-audio data is performed by a non-audio data generator within the haptically-enabled headphone system. 
19.	The non-transitory computer-readable medium according to claim 18, wherein the non-audio data generator is an application processing interface (API) or a physics-based data generator. 
20.	The non-transitory computer-readable medium according to claim 14, wherein the non-audio event occurs in a broadcast, or in a virtual or augmented reality-based system. 






Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-3, 5-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spio (US Pub. 20160085305) in view of Brav et al. (US Pub. 20160166930).
Regarding claim 1, Spio discloses a method of rendering haptics in a haptically-enabled headphone system (see abstract), comprising:
generating a haptic signal at the haptically-enabled headphone system (see abstract; paragraph 48); and
rendering a haptic effect specified in the haptic signal using a haptic output device within the haptically-enabled headphone system (see abstract; paragraph 48).
Spio fails to disclose detecting, at the haptically-enabled headphone system, a non-audio event to generate a detected non-audio event; 
generating non-audio data for the detected non-audio event; and
haptics based on non-audio data.
However, Brav discloses detecting, at the haptically-enabled headphone system, a non-audio event to generate a detected non-audio event; 
generating non-audio data for the detected non-audio event; and
haptics based on non-audio data (see abstract; paragraph 57; “The same general concept may be generalized to convert many different types of in-game information into feedback. For example, many electronic games display a "bird's eye view" map, showing the location and/or orientation of the primary object, team members of the user of the primary object, and/or secondary objects (e.g., opponents, enemies, etc.) within a virtual environment.”).
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have used Brav’s non-audio data feedback generator with the method of rendering haptics in a haptically-enabled headphone system of Spio; thereby not requiring the user to actually look at the in-game map.
Regarding claim 2, Spio in view of Brav discloses the method of claim 1, as discussed above.
Spio fails to disclose wherein the step of detecting the non-audio event includes using an internal detection sensor within the haptically-enabled headphone system.
However, Brav discloses wherein the step of detecting the non-audio event includes using an internal detection sensor within the haptically-enabled headphone system (see paragraph 57; “Processing circuit 30”).
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have used Brav’s non-audio data feedback generator with the method of rendering haptics in a haptically-enabled headphone system of Spio; thereby not requiring the user to actually look at the in-game map.
Regarding claim 3, Spio in view of Brav discloses the method of claim 2, as discussed above.
Spio fails to disclose wherein the step of detecting the non-audio event includes detecting an interaction at a user interface or a controller, the user interface or the controller being coupled to the internal detection sensor.
However, Brav discloses wherein the step of detecting the non-audio event includes detecting an interaction at a user interface or a controller, the user interface or the controller being coupled to the internal detection sensor (see paragraph 57; “The same general concept may be generalized to convert many different types of in-game information into feedback. For example, many electronic games display a "bird's eye view" map, showing the location and/or orientation of the primary object, team members of the user of the primary object, and/or secondary objects (e.g., opponents, enemies, etc.) within a virtual environment.”; “Processing circuit 30”).
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have used Brav’s non-audio data feedback generator with the method of rendering haptics in a haptically-enabled headphone system of Spio; thereby not requiring the user to actually look at the in-game map.
Regarding claim 4, Spio in view of Brav discloses the method of claim 1, as discussed above.
Spio fails to disclose wherein the step of detecting the non-audio event includes detecting a form of energy or a physical property, the form of energy or the physical property being derived from an interaction or an environmental change, and wherein the non-audio data is generated based on the form of energy or the physical property.
However, Brav discloses wherein the step of detecting the non-audio event includes detecting a form of energy or a physical property, the form of energy or the physical property being derived from an interaction or an environmental change, and wherein the non-audio data is generated based on the form of energy or the physical property (see paragraph 67).
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have used Brav’s non-audio data feedback generator with the method of rendering haptics in a haptically-enabled headphone system of Spio; thereby not requiring the user to actually look at the in-game map.
Regarding claim 5, Spio in view of Brav discloses the method of claim 1, as discussed above.
Spio fails to disclose wherein the step of generating the non-audio data is performed by a non-audio data generator within the haptically-enabled headphone system.
However, Brav discloses wherein the step of generating the non-audio data is performed by a non-audio data generator within the haptically-enabled headphone system (see paragraph 57).
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have used Brav’s non-audio data feedback generator with the method of rendering haptics in a haptically-enabled headphone system of Spio; thereby not requiring the user to actually look at the in-game map.
Regarding claim 6, Spio in view of Brav discloses the method of claim 5, as discussed above.
Spio fails to disclose wherein the non-audio data generator is an application processing interface (API) or a physics-based data generator.
However, Brav discloses wherein the non-audio data generator is an application processing interface (API) or a physics-based data generator (see abstract; paragraph 57; “The same general concept may be generalized to convert many different types of in-game information into feedback. For example, many electronic games display a "bird's eye view" map, showing the location and/or orientation of the primary object, team members of the user of the primary object, and/or secondary objects (e.g., opponents, enemies, etc.) within a virtual environment.”).
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have used Brav’s non-audio data feedback generator with the method of rendering haptics in a haptically-enabled headphone system of Spio; thereby not requiring the user to actually look at the in-game map.
Regarding claim 7, Spio in view of Brav discloses the method of claim 1, as discussed above.
Spio fails to disclose wherein the non-audio event occurs in a broadcast, or in a virtual or augmented reality-based system.
However, Brav discloses wherein the non-audio event occurs in a broadcast, or in a virtual or augmented reality-based system (see abstract; paragraph 57; “The same general concept may be generalized to convert many different types of in-game information into feedback. For example, many electronic games display a "bird's eye view" map, showing the location and/or orientation of the primary object, team members of the user of the primary object, and/or secondary objects (e.g., opponents, enemies, etc.) within a virtual environment.”).
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have used Brav’s non-audio data feedback generator with the method of rendering haptics in a haptically-enabled headphone system of Spio; thereby not requiring the user to actually look at the in-game map.
Claim 8 limitations claim a haptically-enabled headphone system directly correlating the method claim 1; therefore, is rejected for the significantly the same reasons as claim 1, as discussed above.
Claim 9 limitations claim a haptically-enabled headphone system directly correlating the method claim 2; therefore, is rejected for the significantly the same reasons as claim 2, as discussed above.
Claim 10 limitations claim a haptically-enabled headphone system directly correlating the method claim 3; therefore, is rejected for the significantly the same reasons as claim 3, as discussed above.
Claim 11 limitations claim a haptically-enabled headphone system directly correlating the method claim 4; therefore, is rejected for the significantly the same reasons as claim 4, as discussed above.
Claim 12 limitations claim a haptically-enabled headphone system directly correlating the method claim 6; therefore, is rejected for the significantly the same reasons as claim 6, as discussed above.
Claim 13 limitations claim a haptically-enabled headphone system directly correlating the method claim 7; therefore, is rejected for the significantly the same reasons as claim 7, as discussed above.
Claim 14 limitations claim a non-transitory computer-readable medium directly correlating the method claim 1; therefore, is rejected for the significantly the same reasons as claim 1, as discussed above.
Claim 15 limitations claim a non-transitory computer-readable medium directly correlating the method claim 2; therefore, is rejected for the significantly the same reasons as claim 2, as discussed above.
Claim 16 limitations claim a non-transitory computer-readable medium directly correlating the method claim 3; therefore, is rejected for the significantly the same reasons as claim 3, as discussed above.
Claim 17 limitations claim a non-transitory computer-readable medium directly correlating the method claim 4; therefore, is rejected for the significantly the same reasons as claim 4, as discussed above.
Claim 18 limitations claim a non-transitory computer-readable medium directly correlating the method claim 5; therefore, is rejected for the significantly the same reasons as claim 5, as discussed above.
Claim 19 limitations claim a non-transitory computer-readable medium directly correlating the method claim 6; therefore, is rejected for the significantly the same reasons as claim 6, as discussed above.
Claim 20 limitations claim a non-transitory computer-readable medium directly correlating the method claim 7; therefore, is rejected for the significantly the same reasons as claim 7, as discussed above.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571) 270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL KIM/Primary Examiner, Art Unit 2654